Citation Nr: 1704003	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  16-01 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
 Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than August 19, 2008, for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2. Entitlement to special monthly compensation (SMC), based on the need for the regular aid and attendance of another person (A&A) or on being housebound.

3. Entitlement to a certificate of eligibility for financial assistance in purchasing an automobile or other conveyance and necessary adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1973 to September 1976, and from June 1979 to August 1986.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision that, in pertinent part, assigned an effective date of February 27, 2009, for the award of a TDIU.  The Veteran timely appealed for an earlier effective date.  In July 2013, a Decision Review Officer assigned an effective date of August 19, 2008, for the award of a TDIU.  The Veteran continued the appeal.

These matters also come to the Board on appeal from decisions of the RO in February 2014 and in July 2015 that, respectively, denied entitlement to SMC based on the need for regular A&A or on being housebound, and denied a certificate of eligibility for financial assistance in purchasing an automobile or other conveyance and necessary adaptive equipment.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to SMC based on the need for regular A&A or on being housebound, and entitlement to a certificate of eligibility for financial assistance in purchasing an automobile or other conveyance and necessary adaptive equipment, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  On July 7, 2008, VA received the Veteran's claim for an increased rating for a service-connected lumbar spine disability. 

2.  There was no pending claim for increased disability benefits, formal or informal, that raised a claim for TDIU benefits before July 7, 2008. 

3.  The Veteran was unemployable well beyond the one-year period preceding the July 7, 2008 date of claim.

4.  The preponderance of evidence does not indicate that it was factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation due solely to service-connected disabilities during the one-year period preceding the date of claim.


CONCLUSION OF LAW

The criteria for an effective date of July 7, 2008, but no earlier, for the award of TDIU benefits are met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.160, 3.341, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by an April 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO has obtained the Veteran's employment questionnaire, Social Security records, and outpatient treatment records; and has arranged for VA examinations in connection with the claim, reports of which are of record and appear adequate.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Earlier Effective Date 

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If, however, it is factually ascertainable that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the Veteran can receive this earlier effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2) (West 2014); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2016); VAOPGCPREC 12-98 (1998).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 

The Veteran contends, in essence, that he is entitled to an effective date earlier than August 19, 2008, for the award of TDIU benefits.  During a telephone conversation with RO personnel in April 2015, the Veteran stated that the effective date "should have gone back to June 2005."

A claim for a TDIU, in essence, is a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Here, an original claim for TDIU benefits was initially denied by the RO in December 1997, and was appealed to the Board.  A decision promulgated by the Board in July 2002 denied TDIU benefits based on a finding that the Veteran was engaged in substantially gainful employment.  Records reveal that the Veteran's employment as a "daycare owner" consisted of regular part-time hours; his income far exceeded the poverty threshold for one person.

Thereafter, the Veteran submitted a claim specifically for TDIU benefits in November 2005.  On a work activity report completed by the Veteran for Social Security purposes in December 2005, he indicated that he was not receiving Social Security or Supplemental Security Income (SSI) disability benefits.  Social Security records, dated in January 2006, show a primary diagnosis of attentional deficit hyperactivity disorder.
The report of a July 2006 VA examination reflects that the Veteran had been unemployed for three years, and that his service-connected lumbar spine disability had significant occupational effects.  The examiner noted decreased mobility and problems with lifting and carrying.  The Veteran reportedly worked in a daycare, and was unable to lift and bend, or to sit or stand for over one hour.

In an August 2006 decision, the RO denied TDIU benefits on the basis that the Veteran's service-connected disabilities, when considered apart from his non-service-connected disabilities, were not the cause of unemployability.  Because the Veteran did not appeal that decision within one year, the August 2006 rating decision became final.  38 C.F.R. § 3.104(a).

Subsequently, the Veteran submitted an increased rating claim specifically for his service-connected lumbar spine disability on July 7, 2008, and indicated that his back condition had reached a higher level of pain and dysfunction.  Soon thereafter, he submitted a claim specifically for TDIU benefits on August 19, 2008, and indicated that he took 4 or 5 pills at a time for his back condition, and that he was unable to work.   Because the Court has held that a request for a TDIU is not a separate "claim" for benefits and can be part of a claim for increased compensation, the Board finds that the July 7, 2008 statement of the Veteran may be reasonably construed as a claim for TDIU benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

For these reasons, the Board concludes that the evidence of record simply does not support a finding of any pending claim, formal or informal, prior to July 7, 2008.  Under these circumstances, the date applicable to the Veteran's claim for an earlier effective date for TDIU benefits is, in essence, the date VA received the Veteran's claim for an increased rating-i.e., July 7, 2008.

The next question before the Board is when is it factually ascertainable from the evidence of record that the Veteran met the criteria for a finding of unemployability due solely to service-connected disabilities.

Here, there are no records of unemployability due solely to service-connected disability during the one-year period preceding the July 7, 2008 date of claim for an increased rating.  As noted above, the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability (or here, unemployability) had occurred, if the application is received within one year from such date.  In such cases, the effective date will be the earliest date at which unemployability is factually ascertainable, provided that a claim is filed within a year of that date.

In this case, the evidence suggests, and the Board concedes, that the Veteran has been unemployable well beyond the one-year period preceding the given date of claim. In essence, where medical evidence of functional impairment resulting in unemployability has not been substantiated within the one-year period preceding the date of claim, the Board is restricted by regulation from awarding an increase in disability (or here, unemployability) prior to the date of claim.  Because there is no such medical evidence within the one year period preceding the July 7, 2008 date of claim, the Board finds that it is not factual ascertainable that the Veteran's unemployability was due to service-connected disabilities during that one year period prior to July 7, 2008.  

Moreover, Social Security records, dated in December 2008, show a primary diagnosis of disorders of back, discogenic and degenerative; and a secondary diagnosis of affective mood disorders.  These findings by the Social Security Administration of a primary diagnosis of disorders of back can be construed as substantiating the Veteran's claim for an increased rating for his service-connected lumbar spine disability, as well as for TDIU benefits.  Thus, the Board finds that it is factually ascertainable that the service-connected lumbar spine disability was likely productive of significant occupational effects throughout the course of this appeal. 
 
Having considered all evidence of record, including that received prior to previous final decisions, the evidence weighs in favor of a finding of unemployability due solely to service-connected disabilities as of July 7, 2008.  The preponderance of the evidence, however, is against an effective date prior to July 7, 2008.
Accordingly, the Board concludes that the record presents a legal basis for assignment of an effective date of July 7, 2008, but no earlier, for the award of TDIU benefits.  Roberson v. Principi, 251 F.3d 1378 (2001).  


ORDER

An effective date of July 7, 2008, for the award of TDIU benefits is granted.  


REMAND

The Veteran contends that he has lost the use of his right foot and/or lower extremities and that he is therefore entitled to SMC based on the need for regular A&A or housebound status, and would make him eligible for financial assistance in purchasing an automobile or other conveyance and necessary adaptive equipment.

Service connection has been established for the following disabilities:  Residuals of lumbosacral strain with radiculopathy, rated 60 percent disabling; adjustment disorder, rated 30 percent disabling; degenerative joint disease with limitation of right knee extension, rated 20 percent disabling; and degenerative joint disease with limitation of right knee flexion, rated 10 percent disabling.  The combined disability rating is 70 percent from November 6, 2006, and 80 percent from November 4, 2010.  As shown above, TDIU benefits have been awarded based on a single disability since July 7, 2008.

The medical evidence of record reflects that the Veteran is wheelchair bound.  He can move both upper extremities, and can feed himself and groom.  The Veteran can move his lower extremities, although the range of motion is weak; and his legs and back give out frequently, and he has an unsteady gait.  The Veteran uses a bedpan often and needs assistance at all times.  He does not leave the home by himself.

Although the Veteran was afforded a VA examination in December 2014, the examiner did not make any findings as to loss of use, if any, of any extremities due to service-connected disabilities.  As such, the Board is unable to resolve the issues on appeal without further medical clarification. 

The term "loss of use" as it pertains to a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function-whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.

Accordingly, the Veteran should be afforded an examination to determine whether he requires the aid and attendance of another person.  Such determination must be based on medical evidence, and not simply the history reported by the Veteran.  See Howell v. Nicholson, 19 Vet. App. 535 (2006).  The Board notes that the Veteran has significant nonservice-connected disabilities.  The examiner(s) should, to the extent possible, distinguish symptoms attributable to service-connected disabilities from those attributable to any other disability that is not service-connected.  If it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. § 3.102 (2005).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's outstanding VA treatment records, from April 2016 forward; and associate them with the Veteran's claims file.

2.  Afford the Veteran an appropriate VA examination(s) for purposes of determining whether service-connected disabilities have caused the Veteran:  (a) to lose the use of his right foot or lower extremities, such that he would be equally well served (in terms of balance, propulsion, etc.) by an amputation stump below the knee with use of a suitable prosthetic appliance; (b) to be permanently confined to his home or its immediate premises; and/or (c) to require the regular aid and attendance of another person in daily living. All appropriate tests should be conducted.

With regard to the loss of use of right foot and/or lower extremities, the examiner(s) should also indicate whether the Veteran has complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes.

With regard to the need for A&A, the examiner(s) should indicate whether, as a result of service-connected disabilities, the Veteran requires assistance on a regular basis to:  dress or undress himself, or keep himself ordinarily clean and presentable; adjust frequently any special prosthetic or orthopedic appliances; feed himself through loss of coordination of upper extremities or through extreme weakness; attend to the wants of nature; and protect himself from hazards or dangers incident to his daily environment.

With regard to being housebound, the examiner(s) should indicate whether the Veteran is required to remain in bed, and whether the Veteran is confined to his dwelling and immediate premises.  

In providing the specific findings noted above, the examiner(s) should, to the extent possible, distinguish the symptoms and effects of the service-connected disabilities (to include residuals of lumbosacral strain with radiculopathy, adjustment disorder, and degenerative joint disease of right knee with limitation of extension and flexion), from those associated with any other disability.  If it is not medically possible to do so, the examiner(s) should clearly so state, and indicate that the findings pertain to overall disability.  

3.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or VA's Appeals Management Center (AMC); however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2016).  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


